ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04r-106, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, SCOTT L. WISS of MASSA-PEQUA, NEW YORK, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of six months based on his guilty plea in New York to insurance fraud in the fifth degree, a class A misdemeanor, in violation of New York Penal Law § 176.10, and good cause appearing;
It is ORDERED that SCOTT L. WISS is suspended from the practice of law for a period of six months and until the further *299Order of the Court, retroactive to March 1, 2004, the date of respondent’s suspension in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.